Citation Nr: 0926224	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  03-15 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to June 
1975.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2003 denial letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In December 2003, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A transcript of that 
hearing is of record.  

In December 2005, the Board affirmed the RO's February 2003 
decision.  The Veteran appealed that Board decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In May 
2007, the Court granted a Joint Motion of the Veteran and the 
Secretary of Veterans Affairs (the Parties) to vacate the 
Board decision and remand the matter to the Board.  

In January 2008, the Board again affirmed the RO's decision.  
The Veteran appealed that decision to the Court.  In February 
2009, the Parties moved the Court to vacate and remand the 
January 2008 Board decision.  The Court granted the motion 
that same month.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for a bilateral foot disability in March 1985.  The veteran 
did not perfect an appeal of that decision and the RO closed 
the matter.  

2.  In a June 2000 rating decision, the RO found that no new 
evidence had been submitted.  The veteran did not appeal that 
decision.  

3.  Competent evidence received since the June 2000 rating 
decision is either duplicative or redundant of evidence 
already of record or does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

1.  The June 2000 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.106(d), 20.200, 20.302, 
20.1103 (2008).

2.  New and material has not been added to the record since 
the June 2000 rating decision.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a bilateral foot disability had been 
denied prior to the claim that the Veteran filed in December 
2002 which led to this Board decision.  As explained below, 
the RO and Board decisions disallowing service connection for 
a bilateral foot disability have become final.  Generally, a 
claim which has been subject to a final RO or Board decision 
may not be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

The Veteran first filed a claim for service connection for a 
bilateral foot disability in December 1984, reporting that he 
had undergone bilateral bunionectomies during service and was 
still having trouble with his feet, having been treated four 
months earlier at a VA Medical Center.  In a March 1985 
rating decision, the RO denied the Veteran's claim.  The 
Veteran initiated an appeal of that decision to the Board but 
did not complete the appeal after the RO issued a statement 
of the case.  The RO closed the case.  See 38 U.S.C.A. 
§ 7105(d).  That decision thus became final.  38 U.S.C.A. 
§ 7105(b); 38 C.F.R. § 3.160.  

At the time of that decision, pertinent evidence of record 
included service treatment records which documented the 1973 
bunionectomy as well as other treatment notations and the 
Veteran's entrance and separation medical examination 
reports, a February 1985 VA examination report, and a 
February 1985 report from Jackson Bone and Joint Clinic.  In 
the report from the Jackson Bone and Joint Clinic, a 
physician stated that the Veteran had undergone a 
bunionectomy during service and the physician opined, that on 
the basis of the pertinent history and x-rays, the Veteran 
most likely had better foot now than he had prior to entry 
into service.  

The basis for March 1985 disallowance was that the Veteran's 
bilateral foot condition was not incurred in or aggravated 
during his service.  Explaining the decision, the RO stated 
that the evidence showed that the Veteran had foot trouble 
prior to service and the bunionectomy performed during 
service was of a remedial nature with the Veteran's feet in a 
better condition at present than prior to service.  

In September 1986, the Veteran requested that his claim be 
reopened and he submitted a copy of a service treatment 
record that was of record at the time of the previous denial.  
He also submitted a note from a podiatrist. "W.J.D.", 
D.P.M. dated in September 1986.  Dr. "D." stated that the 
Veteran presented with complaints regarding bilateral bunion 
surgery performed in 1973, complaints of chronic pain and 
inability to wear foot gear as a sequela of the condition, 
and complaints of bilateral hallux numbness.  The RO denied 
that request and the Board denied the Veteran's appeal in 
September 1987, finding that new and material evidence had 
not been submitted to reopen the claim.  That September 1987 
Board decision was final on the date it was issued.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

In June 1990, the Veteran again requested service connection 
for his bilateral foot condition.  In September 1990, the RO 
issued a decision letter informing the Veteran that as he had 
not submitted new and material evidence, his claim was not 
reopened.  In January 1991, the Veteran submitted a writing 
in which he requested that his claim be reopened, stating as 
follows (original all in upper case): "I believe my foot 
trouble is becoming worse.  I now have numbness in my feet as 
the result of the surgery I had on my feet while I was in the 
military."  In a September 1991 letter, the RO informed the 
Veteran that his claim could not be reopened unless new and 
material evidence was submitted.  The Veteran submitted 
writings in 1992 and 1997 requesting service connection for 
his bilateral foot condition.  In a May 1997 letter, the RO 
informed him that his claim was not reopened because the 
Veteran had not submitted new and material evidence.  

On May 3, 2000, the Veteran again requested service 
connection for his bilateral foot condition, this time 
submitting a May 3, 2003 VA podiatry progress note signed by 
Dr. "W".  That progress note reported the Veteran's 
complaint about his second toe of each foot and included a 
notation as follows: "Patient was told that all current 
complaint are secondary to Type of Hallux Valgus correction 
performed in 1973."  A May 2000 VA examination report 
included the examining physician's opinion that the Veteran's 
"current problems with his feet were due to his juvenile 
hallux valgus deformity and not related to his surgery in 
1973."  

In a June 2000 rating decision, the RO disallowed the 
Veteran's claim, finding that new and material evidence had 
not been submitted to reopen the claim.  The Veteran did not 
initiate an appeal of that decision and thus the decision 
became final.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. 
§§ 3.160(d); 20.302.  

In a December 2002 letter, the Veteran once again requested 
service connection for a bilateral foot disability, claiming 
that he suffered disability due to his inservice surgery.  He 
stated that he had gone to a foot doctor and was informed 
that "there was no way to straighten the mistake out, the 
Army made.  With going to the foot doctor pictures was taken 
and all was presented to the pension board years ago."  

The RO denied the claim and this appeal to the Board 
followed.

In order to reopen his claim, new and material evidence must 
be added to the record.  38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which is neither cumulative nor 
redundant, and which by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  It is the specified 
bases for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.

The basis of the RO's denial of the Veteran's claim, as 
specified in the March 1985 rating decision was that the 
Veteran had a preexisting foot disability for which he 
underwent an inservice bunionectomy, which left his feet in 
better condition than prior to his entrance into service.  In 
short, the RO stated that the claim was denied because the 
bilateral foot disability was not incurred or aggravated 
during service.  All subsequent dissalowances were due to 
lack of new and material evidence to reopen his claim.  
Hence, in order to reopen the claim, evidence added to the 
record since the last final denial in June 2000, which is not 
merely cumulative or redundant of evidence of record in June 
2000, must tend to prove that the Veteran's foot disability 
was incurred in or aggravated by his service.  

Evidence of record at the time of the June 2000 decision 
consisted of the following:  (1) service treatment records, 
including the Veteran's entrance examination report and 
discharge examination report; (2) records from a May 2000 VA 
foot examination; (3) Progress notes from the May 2000 VA 
podiatrist visit signed by Dr. "W." (4) notes from an 
August 1991 to September 1991 hospitalization for psychiatric 
symptoms; (5) photographs of the Veteran's feet from 1987; 
(6) records of a January to April 1986 hospitalization for a 
psychiatric symptoms; (7) the September 1986 note from Dr. 
J.D.; and (8) the February 1985 Jackson Bone and Joint Clinic 
report.  

Evidence received since the June 2000 rating decision 
consists of a duplicate of the first page of the veteran's 
enlistment physical examination, medical records from an 
emergency room visit to the University of Mississippi Medical 
Center in 2000, records of a pre-employment physical 
examination in 1975, a statement from the Veteran dated in 
April 2003, a copy of the photographs of his feet which were 
already of record, several pages of an employee health record 
dated in 1975, and testimony of the veteran at the RO in 
December 2003.

With the exception of the duplicate of the veteran's 
enlistment examination, the copy of photographs of his feet, 
and much of the testimony during the December 2003, hearing 
the evidence is new, in that it has never before been 
submitted to VA.  

However, the Board finds that none of the evidence is 
material.  Specifically, none of the competent evidence 
received indicates that the veteran's bilateral foot 
disability was incurred during, or aggravated by, his 
military service.  The employee health record documents to 
the Veteran's feet with regard to his service and the 
emergency room visit does not mention his feet.  

In the April 2007 Joint Motion, the Parties agreed that "the 
Board failed to address the fact that Appellant had provided 
testimony during a personal hearing in December 2003 
indicating that his bilateral foot disability was due to the 
operation he underwent during service."  April 2007 Joint 
Motion for Remand at 4.  

In the January 2008 decision, the Board addressed that 
testimony.  

The basis for the second motion is unclear.  In the February 
2009 Joint Motion for Remand, the Parties agreed that "the 
Board fails to address Appellant's testimony during the 2003 
VA hearing that more than one doctor indicated that the 
surgery he had on his feet was responsible for his current 
foot disability."  February 2009 Joint Motion for Remand at 
3.  

At the December 2003 RO hearing, the veteran noted the 
treatment for his feet during service.  The fact that the 
veteran had treatment in service for his feet is not in 
dispute and was clearly cited in the Board's September 1987 
decision.  The veteran testified that he did not have foot 
problems before coming into service.  This statement is not 
"new" in that the veteran made this contention before the 
Board many years ago.  The veteran is essentially repeating 
the statement he made to the Board in May 1987.  Therefore, 
this statement is not new or material.

The evidence received after the last final decision is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  The presumption of 
credibility does not arise in a situation where the veteran's 
reported history has already been rejected by the RO or Board 
in prior decisions.  Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  Simply stated, the veteran reiterations of his 
contentions before the RO and/or Board many years ago are not 
"new" or "material" evidence.  In any event, it is not 
new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992) 
(statements which are essentially a repetition of contentions 
made previously are not new evidence).  

During the December 2003 hearing, the following exchange 
occurred between the Veteran and his representative:

[representative]:  When did you first 
seek assistance from the VA?

[Veteran]:  It was in 76.....  And I went 
there and I told him like I had been 
telling him so many times I needed some 
medication for the pain I was having in 
my feet and the cramping and stuff.  And 
then they set up me an appointment to the 
podiatry and he told me point blank told 
me after he examined me that the 
procedure where they took my bunions outs 
was --- he had never seen it done like 
that before.  It was unorthodox the way 
he put it.  And that he couldn't help me 
with my pain that I would just have to 
live with it.  And he suggests taking 
Tylenol for my pain and just soaking my 
feet.  

[representative]:  Ant that has been the 
extent of it for what year did you say 
76?

[Veteran]:  From 76 all the way up.

[representative]:  From 76 up until now.

[Veteran]:  And I've gone to other foot 
specialist and they told me it was a 
deformity and all of this.  

[representative]:  Now, what do you mean 
they told you it was a deformity.  The 
deformity due to the surgery or that it 
was ---

[Veteran]:  Due to the surgery that they 
couldn't do anything to relieve the pain.  
No kind of surgery to do what was done be 
Major Field.  

[representative]:  And you say you went 
to other people.  What other sources did 
you go to other than the VA?

[Veteran]:  I went to Dr. [J.D.], DPM 
when it was on Poindexter street I went 
to him and he told me that there was 
nothing he could to about my feet but 
suggest pain pills and stay off of them.  
And I went to Jackson Bone and Joint 
Clinic on Carl street there and he told 
me the same thing.  

[representative]:  So, the sources you 
had outside the VA gave you similar----

[Veteran]:  Same results.  

December 2003 hearing transcript (pages unnumbered).  

Four pages after this testimony, the transcript contains the 
Veteran identification of Dr. D's report as dated in 1986 and 
the VA report as from a Dr. W. dated in 2000.  December 2003 
hearing transcript.  Of note is that the VA treatment note 
signed by Dr. W., the 1986 note from Dr. D., and the Jackson 
Bone and Joint Clinic report were all of record prior to the 
last final denial of the Veteran's claim.  

To the extent that the Veteran's testimony is his 
interpretation of these reports, the testimony is not new 
evidence.  

To the extent that the Veteran testifies to his own 
recollections, there are two independent and sufficient 
reasons why this testimony is not new and material evidence:  

First, the Veteran's testimony does not go to the reason why 
his claim was last denied.  In this regard, he has testified 
that medical practitioners have told him that because of the 
inservice surgery, his foot condition can be treated with 
rest and pain medication rather than surgery.  This addresses 
treatment for his foot symptoms, not the etiology of a 
current bilateral foot disability.  

Second, even if the Veteran's testimony were to be 
incorrectly construed as testimony that medical professionals 
told him of the etiology of his current foot problems, this 
is not competent evidence of a diagnosis, but rather 
incompetent evidence of the complex medical question of the 
etiology of a current bilateral foot disability.  

The Board now turns to the first independent and sufficient 
reason why the Veteran's testimony is not new and material 
evidence - his testimony does not address onset or 
aggravation of his preexisting bilateral foot problem during 
service or that his service has caused a current bilateral 
foot disability.  As the testimony cited above shows, the 
Veteran does not say that medical professionals told him that 
a current bilateral foot disability was caused or aggravated 
by his inservice surgery.  Rather, he testified that he was 
told that due to the inservice surgery, there was no 
corrective surgery available to treat his current bilateral 
foot symptoms and the proper treatments were rest and pain 
medication.  His testimony does not go to the etiology of a 
current bilateral foot disability, but rather to the 
available treatment for his current bilateral foot symptoms.  

Simply stated, even if the surgery performed during service 
precluded surgical treatment of a current bilateral foot 
disability and left him only treatment options of rest and 
pain medication, this is not evidence that a current 
bilateral foot disability was caused or aggravated by his 
service or evidence that a condition which preexisted his 
entrance into service was aggravated during service.  Hence, 
the Veteran's testimony is not material evidence because it 
does not tend to establish the unestablished fact which was 
the basis for the last final denial of his claim.  

The Board now turns to the second independent and sufficient 
reason why the Veteran's testimony is not new and material 
evidence.  That is, even if the Veteran's testimony is 
incorrectly construed as going to the etiology of his current 
foot problems (which the Board does not find) his testimony 
is not competent evidence and hence is not material evidence.  
Although the Board must find statements credible for the 
purpose of reopening a claim, the Board is not required to 
treat incompetent evidence as competent.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994) (lay testimony that is not 
competent evidence should be excluded by the Board).  

It is settled law, that laypersons are competent to provide 
evidence as to symptoms experienced and events observed with 
their own senses.  Layno v. Brown. 6 Vet. App. 465 (1994).  
It is also settled law that laypersons are not competent to 
provide evidence requiring medical expertise.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (stating "[s]ignificant in 
our caselaw is that lay persons are not competent to opine as 
to medical etiology or render medical opinions").

In the February 2009 Joint Motion, the Parties cited to 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) for 
the proposition that claimants may testify as to diagnosis as 
related to them by a doctor.  February 2009 Joint Motion for 
Remand at 3.  In Buchanan, the Court of Appeals for the 
Federal Circuit (Federal Circuit) explicitly stated that, in 
that case: 

The Board's decision, however, does not reflect a 
determination on the competency of the lay statements.  
Rather, it reveals that the Board improperly determined 
that the lay statements lacked credibility merely 
because they were not corroborated by contemporaneous 
medical records.

Id. at 1336.  

Nowhere in the pages cited in the Joint Motion did the 
Federal Circuit discuss whether the statements by that 
claimant were competent evidence.  Indeed, the Federal 
Circuit stated that if "the Board concludes that a veteran 
is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute 
bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence."  Id at 1337.  Of note is that the lay 
statements at issue in Buchanan were not statements of 
etiology, but rather were statements by the claimant as to 
symptoms that he experienced and reports of other laypersons 
as to their observations of that claimant.  Id. at 1333.  

Here, the Board assumes for the purposes of determining 
whether to reopen the Veteran's claim, that his statements 
and all evidence are credible.  As Buchanan addresses only 
the credibility of the lay statements, Buchanan has no 
application in the instant case.  Therefore, the basis of the 
Joint Motion is not clear.   

Additional support for the inapplicability of Buchanan to the 
instant case can be found in the Court's decision in Jandreau 
v. Shinseki, 23 Vet. App. 12 (2009).  In that decision, the 
Court agreed with the analysis just explained, noting that in 
Buchanan: 

The Federal Circuit pointed out that the Board had not 
made any determination regarding whether the veteran was 
competent to provide evidence of the onset of his 
disability, but had erred in determining that the 
veteran was not credible.

Jandreau, 23 Vet. App. at 15 (emphasis in the original).  

The Court specifically found that Buchanan stood for 
principles consistent with the Court's precedent, that lay 
evidence, in certain cases, may establish the element 
aggravation or incurrence of a disability in service.  Id at 
16.  The Court distinguished the use of lay evidence in 
direct service connection claims from the use of lay evidence 
in presumptive service connection claims, i.e. those claims 
based on application of the presumption for chronic diseases 
found at 38 C.F.R. § 3.307.  Id.  The Court explained that 
distinction as follows:  

The distinction between the use of lay 
evidence in direct service connection claims 
for chronic diseases exists because in the 
latter case the lay evidence is not being used 
to establish a medical causation or etiology 
but rather to establish, by evidence of 
observable symptomatology, that the currently 
diagnosed chronic disease is the same 
condition that was present during service or 
during the presumptive period of § 3.307(a).  
Thus, although Buchanan provided new 
requirements for determining the credibility 
of lay evidence, we find nothing in the 
Buchanan holding that broke new ground 
concerning the competency of lay evidence to 
establish service connection either on a 
direct basis or through the presumption 
afforded to certain chronic diseases.  

Jandreau, 23 Vet. App. at 16.  

Hence, Buchanan is not relevant to whether the Veteran's 
statements of what medical professionals told him are 
competent evidence.  Buchanan would be relevant as to whether 
his statements were credible.  However, the Board does not 
reach the issue of credibility of his statements in 
determining whether to reopen his claim.  

Also considered by the Board is the Federal Circuit's 
analysis of competency of layperson testimony as found in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006).  In 
that case, the Federal Circuit provided that "Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional."  Jandreau, 492 F.3d at 1377.  None 
of those instances apply in the instant case.  

The Court has interpreted the Federal Circuit's holding as 
finding that lay evidence can, if competent, provide a 
retrospective medical diagnosis.  Jandreau v. Shinseki 23 
Vet. App. 12, 18 (2009).  This is of course accurate and 
agrees with the plain language in the Federal Circuit 
decision.  The Federal Circuit addressed only those instances 
where a layperson's statements are competent evidence to 
establish a diagnosis of a condition.  

The example provide by the Federal Circuit in the 2007 
Jandreau case of reporting a contemporaneous diagnosis is 
inapplicable to this case.  Here, the Veteran does not offer 
testimony as to a diagnosis, rather, at even a strained 
interpretation, at best he offers testimony as to the 
etiology of his current foot problems.  The words 
"diagnosis" and "etiology" have different meanings.  That 
a layperson is competent to report that he was told, for 
example, that he has a hallux varus deformity, requires only 
the repetition of a phrase conveyed to him by a medical 
professional.  However, to report that a medical professional 
conveyed to him that his inservice surgery caused or 
aggravated a current disability, is another matter 
altogether, requiring a good deal more interpretation by the 
layperson than merely repeating a diagnosis.  

The Board finds that only persons with expert medical 
knowledge are competent to provide evidence as to the 
etiology of a current medical condition where the 
relationship is as complex as that in this case.  See Barr v. 
Nicholson, 21 Vet App. 303, 307 (2007) (citing Grover v. 
West, 12 Vet. App. 109, 112 (1999) for the proposition that 
laypersons are not competent to opine as to medical 
etiology).  

Even if one were to determine that the Veteran's testimony 
does go to etiology, the applicable precedent is Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  In Robinette, the Court 
held that "the connection between what a physician said and 
the layman's account of what he purportedly said, filtered as 
it was through the layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence.  Here, the Veteran's account of the 
complicated analysis that he asserts was communicated to him 
by medical professionals falls squarely into the Court's 
explanation in Robinette.  This is not a matter of 
credibility, but rather of competence.  Thus, even if one 
were to find that the Veteran did testify as to the etiology 
of his current bilateral foot problems, his testimony is not 
competent evidence and is therefore not material evidence.  
It is clear that the Veteran's statements of what medical 
professionals told him are far too attenuated to be 
competent.  

For these reasons, the Board finds that the no new and 
material evidence has been added to the record since the last 
final denial of the Veteran's claim and his claim may not be 
reopened.  

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Here, the Veteran has not been provided notice as to how VA 
assigns disability ratings.  This lack of notice cannot have 
been prejudicial to the Veteran service connection is not 
established so no disability rating or effective date will be 
assigned.  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

In the present case, the RO sent a letter to the Veteran in 
January 2003, prior to the initial unfavorable adjudication 
by the RO of his current claim, which provided all relevant 
necessary notice in this case.  He was told of the evidence 
necessary to reopen his claim and to substantiate the 
underlying claim as well as informed of his and VA's 
respective duties in obtaining evidence.  This has never been 
disputed in two Joint Motions.  Further, the Veteran's 
attorney is clearly aware of the standards.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  All identified, pertinent evidence, 
including the veteran's service medical records and post-
service treatment records, has been obtained and associated 
with the claims file.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, available VA medical 
records, private medical records, and a record of the 
veteran's pre-employment medical examination.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

As for VA's duty to obtain a medical opinion, the Board finds 
that obtaining a medical opinion is not warranted in this 
case.  The Board notes that the VCAA explicitly provides 
that, "[n]othing in [38 U.S.C.A. § 5103A] shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  
38 U.S.C.A. § 5103A(f) (West 2002).  Because the veteran has 
not identified any service or VA medical records which are 
available and are not already in the claims file, the Board 
finds that there is no additional duty to assist prior to the 
veteran submitting new and material evidence.  Because there 
is no basis to reopen the claim, the Board finds there is no 
obligation to obtain a VA medical opinion.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2008).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
ORDER

As no new and material evidence has been received, the claim 
for service connection for a bilateral foot disability is not 
reopened.  The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


